Case 2:07-cr-20369-VAR-VMM ECF No. 42, PageID.869 Filed 04/15/21 Page 1 of 15




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,
v.                                        Case No. 07-20369
                                          Honorable Victoria A. Roberts
ROGER SWEET,

     Defendant.
_______________________________/


            AMENDED ORDER GRANTING DEFENDANT’S
        MOTION FOR COMPASSIONATE RELEASE [ECF No. 28]

I.    INTRODUCTION

      This matter is before the Court on Roger Sweet’s (“Sweet”) motion for

compassionate release. [ECF No. 28]. Sweet asks the Court to grant him

compassionate release due to his age (73), medical conditions (chronic

kidney disease, history of smoking, and prior COVID-19 case which

resulted in atrial fibrillation), and the COVID-19 pandemic.

      The Court GRANTS Sweet’s motion for compassionate release.

II.   BACKGROUND

      In 2008, Sweet pled guilty to several charges in Michigan state and

federal courts. In Oakland County, the Court sentenced Sweet to 15-30

years on a charge of homicide-murder, 2nd Degree for causing the death of
Case 2:07-cr-20369-VAR-VMM ECF No. 42, PageID.870 Filed 04/15/21 Page 2 of 15




his first wife. A Wayne County judge sentenced Sweet to 10-17 years for

criminal sexual conduct, 1st degree. Finally – before this Court – Sweet pled

guilty to four counts of Sexual Exploitation of Children in violation of 18

U.S.C. § 2251(a) and one count of Attempted Receipt of Child Pornography

in violation of 18 U.S.C. § 2252A(a)(2). This Court gave Sweet concurrent

sentences of 262 months on Counts 1-4 and 240 months on Count 5. On

February 8, 2021, the Court amended Sweet’s sentence to run concurrently

with the sentences imposed in Wayne and Oakland County Circuit Courts

       Sweet began serving his state sentence on January 11, 2007. For

sentencing purposes, this is the date his federal sentence began as well.

Sweet paroled into federal custody from the Michigan Department of

Corrections on May 15, 2019. Sweet is housed at Federal Correctional

Institution (FCI) Milan with a release date of December 22, 2037.

       Sweet filed a pro se motion for compassionate release; his counsel

filed a supplemental brief on February 16, 2021. The government opposes

Sweet’s release.

III.   DISCUSSION

       The compassionate release statute allows the Court to modify a

defendant’s term of imprisonment if: (1) he fully exhausts all administrative

remedies; (2) he shows that both “extraordinary and compelling reasons

                                       2
Case 2:07-cr-20369-VAR-VMM ECF No. 42, PageID.871 Filed 04/15/21 Page 3 of 15




warrant such a reduction [or release]” and that the reduction or release is

consistent with” the Sentencing Commission’s policy statements; (3) and

(4) the factors in 18 U.S.C. § 3553(a) support the reduction or release, to

the extent they are applicable. See 18 U.S.C. § 3582(c)(1)(A)(i); see also

United States v. Elias, 984 F.3d 516, 518 (6th Cir. 2021). “In cases where

incarcerated persons [as opposed to the Bureau of Prisons] file motions for

compassionate release, federal judges may skip step two of the

§ 3582(c)(1)(A) inquiry and have full discretion to define ‘extraordinary and

compelling’ without consulting the policy statement § 1B1.13.” United

States v. Jones, 980 F.3d 1098, 1111 (6th Cir. 2020).

      A.    Sweet Exhausted Administrative Remedies

      The Warden denied Sweet’s request for relief on January 15, 2021.

Sweet satisfies the exhaustion requirement of 18 U.S.C. §3582(c)(1)(A).

      B.    Extraordinary and Compelling Reasons Exists

      District courts in this circuit are no longer confined to the

considerations outlined in § 1B1.13’s policy commentary when determining

if a defendant's request is extraordinary and compelling. Jones suggests

that an inmate may have an extraordinary and compelling reason for

release where he suffers from a medical condition identified as a risk factor

for COVID-19. See Jones, 980 F.3d at 1102; United States of America v.

                                        3
Case 2:07-cr-20369-VAR-VMM ECF No. 42, PageID.872 Filed 04/15/21 Page 4 of 15




Bibbs, No. 12-20332-03, 2021 WL 1165604, at *2 (E.D. Mich. Mar. 26,

2021).

      Sweet says he demonstrates extraordinary and compelling reasons.

He cites to his age and medical conditions which place him at a higher risk

to develop a severe illness from COVID-19. Sweet’s pre-conditions include

chronic kidney disease and a history of smoking. Additionally, in December

2020, Sweet contracted COVID-19 and was hospitalized after

experiencing hypoxia (oxygen deprivation) and respiratory failure. As a

result, Sweet was diagnosed with atrial fibrillation defined by the American

Heart Association as “a quivering or irregular heartbeat (arrhythmia) that

can lead to blood clots, stroke, heart failure and other heart-related

complications.” See, https://www.heart.org/en/health-topics/atrial-

fibrillation/what-is-atrialfibrillation-afib-or-af. Recently, Sweet received the

Moderna vaccine, but he maintains he is still at increased risk because the

possibility of contracting COVID-19 a second time is not extinguished.

      The government says it typically would concede that an inmate with

Sweet’s medical conditions satisfies the extraordinary and compelling

prong, but they oppose here for two reasons: (1) Sweet tested positive and

recovered from COVID-19; and (2) Sweet received the Moderna vaccine




                                        4
Case 2:07-cr-20369-VAR-VMM ECF No. 42, PageID.873 Filed 04/15/21 Page 5 of 15




for COVID-19 on January 28, 2021. Accordingly, it contends, the chances

that Sweet will contract the virus again are remote.

      Two factors undoubtedly place Sweet at increased risk of severe

illness or death from COVID-19: his age and chronic kidney disease.

      1. Age

      Sweet is 73 years of age. Throughout the spring of 2020, the Centers

for Disease Control and Prevention (CDC) advised that “[p]eople aged 65

years and older” may be at higher risk for severe illness from COVID-19.

People Who Are at Higher Risk for Severe Illness, Centers for Disease

Control and Prevention (Mar. 31, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/need-extraprecautions/people-

at-higher-risk.html. The CDC has since revised its guidance and now

concludes that “the risk for severe illness with COVID-19 increases with

age, with older adults at highest risk.” Id. Under any metric, Sweet’s age

qualifies. Multiple courts in this circuit agree that a defendant Sweet’s age

is at increased risk. See e.g. United States v. Moore, No. 06-20465, 2020

WL 6440920, at *2 (E.D. Mich. Nov. 3, 2020). Sweet’s advanced age is one

factor which places him at increased risk of severe illness of death from

COVID-19.




                                      5
Case 2:07-cr-20369-VAR-VMM ECF No. 42, PageID.874 Filed 04/15/21 Page 6 of 15




      2. Chronic Kidney Disease

      Additionally, Sweet’s medical records indicate that he suffers from

chronic kidney disease. On June 25, 2020, the CDC added chronic kidney

disease (“CKD”) to the list of conditions that create an “increased risk” of

severe illness from COVID. https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html. Although

there may be discrepancy regarding the stage of Sweet’s kidney disease,

the CDC clearly explains “[h]aving chronic kidney disease of any stage can

make you more likely to get severely ill from COVID-19.” Id. This condition

also places Sweet at increased risk of severe illness or death from COVID-

19.

      3. COVID-19 Vaccine and Previous Positive Test

      Although the Court agrees with the government that recovering from

COVID-19 and being fully vaccinated decreases one’s likelihood of severe

COVID symptoms, recent data reveals that the threat of severe illness or

death from COVID-19, while diminished, is nevertheless real. An Illinois

district court expressed skepticism at the government’s reinfection

argument and described relevant scientific findings as follows:

      [T]he World Health Organization (WHO) issued a scientific
      brief saying that the public belief that a one-time infection
      leads to immunity remains unproven and is unreliable as a
      basis for response to the pandemic. See WHO, "Immunity
                                       6
Case 2:07-cr-20369-VAR-VMM ECF No. 42, PageID.875 Filed 04/15/21 Page 7 of 15




      Passports" in the Context of COVID-19,
      https://www.who.int/newsroom/commentaries/detail/immunity-
      passports-in-the-context-of-covid-19 (last accessed June 22,
      2020). Specifically, the WHO says that "[t]here is currently no
      evidence that people who have recovered from COVID-19 and
      have antibodies are protected from a second infection." Id.
      The risk of reinfection is not merely theoretical.

      United States v. Budd, 2021 U.S. Dist. LEXIS 12650, *5-6 (citing

United States v. Common, No. 17-CR-30067, 2020 U.S. Dist. LEXIS

108555, 2020 WL 3412233, at *4 (C.D. Ill. June 22, 2020)). Sweet also

produced a series of BOP press releases in which an inmate tested

positive for COVID-19 twice. In one instance, the inmate died. See BOP

Press Release, Inmate Death at FCI Butner (Low) (Sept. 17, 2020). More

broadly, 246 fully vaccinated Michiganders contracted COVID-19 between

January 2021 and March 2021.

https://www.freep.com/story/news/local/michigan/2021/04/06/vaccinated-

covid-19-contract-virus-coronavirus/7101678002/. Of that group, three died.

Id.

      The likelihood of reinfection for Sweet may be even higher than for

someone not incarcerated because of the congregate prison setting. The

frequent large-scale movements of inmates around prison facilities create

ideal conditions for the disease's spread. United States v. Geiser, No. 1:08-

CR-280, 2020 WL 6361919, at *2 (N.D. Ohio Oct. 29, 2020); see also

                                      7
Case 2:07-cr-20369-VAR-VMM ECF No. 42, PageID.876 Filed 04/15/21 Page 8 of 15




United States v. Park, 456 F. Supp. 3d 557, 560 (S.D.N.Y. 2020) ("The

nature of prisons—crowded, with shared sleeping spaces and common

areas, and often with limited access to medical assistance and hygienic

products—put those incarcerated inside a facility with an outbreak at

heightened risk.")

      Sweet’s advanced age and underlying health conditions constitute

extraordinary and compelling reasons to modify his sentence under 18

U.S.C. § 3582(c)(1)(A)(I). Sweet’s development of atrial fibrillation after

contracting COVID the first time only reinforces the Court’s concerns of the

potentially severe consequences if Sweet contracted COVID-19 again.

C. The § 3553(a) Sentencing Factors Favor Release

      Because Sweet exhausted his administrative remedies and his

medical conditions and age constitute extraordinary and compelling

reasons for compassionate release, the only issue before the Court is

whether the § 3553(a) factors weigh against granting release. See United

States v. Kincaid, 802 Fed. Appx. 187, 188 (6th Cir. 2020). They do not.

      Sweet admits that his underlying crimes are extremely serious but

says he has been a model inmate. To date, he has incurred no disciplinary

infractions while in custody which Sweet says, demonstrates that he can




                                       8
Case 2:07-cr-20369-VAR-VMM ECF No. 42, PageID.877 Filed 04/15/21 Page 9 of 15




comply with strict rules. Sweet also argues fourteen years in custody

satisfies the purposes of sentencing.

      The government says the nature and circumstances of Sweet’s

crimes – raping and sexually assaulting a special needs child – are

shocking and counsel against his release. It says Sweet’s history and

characteristics weigh in favor of continued confinement. Sweet pled guilty

to murdering his first wife and police found his second wife’s body less than

one mile from his residence -- although he was never charged in her death.

Finally, it adds, releasing Sweet now would cause unwarranted sentencing

disparities among like offenders and would not reflect the seriousness of

the offense.

      Sweet’s actions were abhorrent. Nobody, including Sweet,

underestimates the seriousness of his crimes; the details are contained in

the presentence report and need not be fully repeated here. Accordingly,

the nature and circumstances of the underlying offense weigh heavily

against Sweet. However, the Court’s inquiry does not stop at evaluating the

actions which underpin Sweet’s sentence. The Court must evaluate the

remaining § 3553(a) factors including whether Sweet remains a dangerous

to society. Without a single disciplinary action in fourteen years of

incarceration, Sweet’s behavior demonstrates a respect for the law and

                                        9
Case 2:07-cr-20369-VAR-VMM ECF No. 42, PageID.878 Filed 04/15/21 Page 10 of 15




indicates how he may perform on supervised release. See United States v.

Fields, No. 12-cr-20274, ECF No. 50 (E.D. Mich. Dec. 8, 2020).

Additionally, Sweet is now 73 years old which could reduce the likelihood

that he will recidivate. See Office of the Inspector Gen., U.S. Dep't of

Justice, The Impact of An Aging Inmate Population on the Federal Bureau

of Prisons 40 (2016).

      Sweet’s release will not create unwarranted sentencing disparities.

To date, Sweet has served over 168 months in custody. This amounts to

64% of his 262-month sentence. A number of courts have released inmates

in similar circumstances. See United States v. Budd, 2021 U.S. Dist. LEXIS

12650, *10 (releasing a 49 year old inmate with chronic kidney disease who

pled guilty to possession and distribution of child pornography after serving

14 years); see also United States v. Pippin, No. CR16-0266-JCC, 2020 WL

2602140, at *4 (W.D. Wash. May 20, 2020) (releasing a 50 year old inmate

who pled guilty to possessing child pornography and sent pictures of his

genitals to a 12 year old girl after serving 70% of his sentence); see United

States v. Geiser, No. 1:08-CR-280, 2020 WL 6361919, at *2 (N.D. Ohio

Oct. 29, 2020) (releasing a 61 year old inmate who pled guilty to using a

computer to receive and distribute child pornography served 15 years and

recovered from COVID).

                                      10
Case 2:07-cr-20369-VAR-VMM ECF No. 42, PageID.879 Filed 04/15/21 Page 11 of 15




        The Court concludes that a sentence of time served and five years of

supervised release after fourteen years in custody, is a sentence that is

"sufficient, but not greater than necessary," to comply with the purposes of

sentencing.18 U.S.C. § 3553(a).

IV.     CONCLUSION and RELIEF

        The Court GRANTS Sweet’s motion for compassionate release [ECF

No. 28].

        Under 18 U.S.C. § 3582(c)(1), the Court “may reduce [Sweet’s] term

of imprisonment (and may impose a term of probation or supervised

release with or without conditions that does not exceed the unserved

portion of the original term of imprisonment).” 18 U.S.C. § 3582(c)(1)(A).

        The Court REDUCES Sweet’s term of imprisonment to TIME

SERVED.

        Defendant is released on the following conditions – these conditions

of supervised release become effective immediately upon release from the

BOP:

       You will be monitored by a form of location monitoring technology at

        the discretion of the probation officer for a period of 12 months and

        you must abide by all technology requirements. The participant must

        pay all or part of the costs of participation in the location monitoring

                                         11
Case 2:07-cr-20369-VAR-VMM ECF No. 42, PageID.880 Filed 04/15/21 Page 12 of 15




      program as directed by the court or probation officer. The form of

      location monitoring technology must be used to monitor court-

      imposed conditions of release.

    Home Detention: You are restricted to your residence at all times

      except for employment; education; religious services; medical,

      substance abuse, or mental health treatment; attorney visits; court

      appearances; court-ordered obligation; or other activities as pre-

      approved by the probation officer.

    You must successfully complete any sex offender diagnostic

      evaluations, treatment or counseling programs as directed by the

      probation officer. Reports pertaining to sex offender assessments and

      treatment must be provided to the probation officer. Based on your

      ability to pay, you must pay the cost of diagnostic evaluations,

      treatment or counseling programs in an amount determined by the

      probation officer.

    You must not have direct contact with any child you know or

      reasonably should know to be under the age of 18, including your

      own children, without the permission of the probation officer. If you do

      have any direct contact with any child you know or reasonably

      should know to be under the age of 18, including your own children,

                                       12
Case 2:07-cr-20369-VAR-VMM ECF No. 42, PageID.881 Filed 04/15/21 Page 13 of 15




      without the permission of the probation officer, you must report this

      contact to the probation officer within 24 hours. Direct contact

      includes written communication, in-person communication, or

      physical contact. Direct contact does not include incidental contact

      during ordinary daily activities in public places.

    You must participate in the Computer/Internet Monitoring Program

      (CIMP) administered by the United States Probation Department. You

      must abide by the Computer/Internet Monitoring Program Participant

      Agreement in effect at the time of supervision and comply with any

      amendments to the program during the term of supervision. Due to

      the advances in technology the Court will adopt the amendments to

      the Computer/Internet Monitoring Program as necessary. For the

      purposes of accounting for all computers, hardware, software and

      accessories, you must submit your person, residence, computer

      and/or vehicle to a search conducted by the U.S. Probation

      Department at a reasonable time and manner. You must inform any

      other residents that the premises may be subject to a search

      pursuant to this condition. You must provide the probation officer with

      access to any requested financial information including billing records

      (telephone, cable, internet, satellite, etc.)

                                       13
Case 2:07-cr-20369-VAR-VMM ECF No. 42, PageID.882 Filed 04/15/21 Page 14 of 15




    You must submit your person, residence, office, vehicle(s), papers,

      business or place of employment, and any property under your

      control to a search. Such a search must be conducted by a United

      States Probation Officer at a reasonable time and in a reasonable

      manner based upon a reasonable suspicion of contraband or

      evidence of a violation of a condition of release. Failure to submit to

      such a search may be grounds for revocation; you must warn any

      residents that the premises may be subject to searches.

    You must reside in a Residential Reentry Center (RRC) for up to 180

      days to establish appropriate income and housing. You must follow

      the rules and regulations of the center. Subsistence is waived.

    You must not have contact, directly or indirectly, with any victim or

      witness in this offense, unless approved by the probation officer.

    You must notify anyone you date or marry with a minor child under

      the age of eighteen (18) of your conviction.

    You must not purchase, sell, view, or possess images, in any form of

      media or live venue that depict pornography, sexually explicit

      conduct, child erotica, or child nudity. You must not patronize any

      place where such material or entertainment is available.



                                      14
Case 2:07-cr-20369-VAR-VMM ECF No. 42, PageID.883 Filed 04/15/21 Page 15 of 15




    You must have employment pre-approved by the Probation

      Department. You must not be employed at or participate in any

      volunteer activities that involve contact with minors under the age of

      eighteen (18) or adults with disabilities, without prior approval from

      the probation officer.

    You must have all residences pre-approved by the Probation

      Department. You must not provide care or live in a residence where

      children under the age of eighteen (18) or adults with disabilities also

      reside, without prior approval of the probation officer.

    You must submit to periodic polygraph testing at the discretion of the

      probation officer as a means to ensure compliance with the

      requirements of supervision or treatment. No violation proceedings

      will arise solely on the results of a polygraph examination. Based on

      your ability to pay, you must pay the cost of the polygraph

      examination in an amount determined by the probation officer.



      IT IS ORDERED.

                                           s/ Victoria A. Roberts
                                           Victoria A. Roberts
                                           United States District Judge
Dated: April 15, 2021


                                      15
